Citation Nr: 0606007	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  02-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a gunshot wound of the left hip and buttocks, 
Muscle Group XVII, on appeal from an initial grant of service 
connection.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active military duty from September 
1947 to January 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO), in Muskogee, 
Oklahoma.  In November 2004, the Board remanded the claim to 
the RO for additional development.  The claim has since been 
returned to the Board for appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The medical evidence shows the veteran's service-
connected left buttock/hip disability is productive of no 
more than moderate muscle damage to Muscle Group XVII.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for the residuals of a gunshot wound to the left 
buttock/hip have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.321(b), 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5317 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of an August 2003 
letter from the RO, along with a January 2005 letter from the 
Appeals Management Center (AMC) Cleveland Resource Center.  
It is noted that these letters to the appellant that were 
issued after the initial agency of original jurisdiction 
(AOJ) decision.  These letters informed the appellant of what 
evidence was required to substantiate the claim for an 
increased evaluation, and of his and VA's respective duties 
for obtaining evidence.  The appellant was also asked to 
submit evidence and/or information in his possession to the 
AOJ/AMC.

Despite the fact that the notice was provided to the veteran 
after the initial AOJ decision, the Board finds that there 
was a "lack of prejudice from improper timing of the 
notice."  That is, in Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the U.S. Court of Appeals for Veterans Claims, 
hereinafter the Court, held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  In the present case, the unfavorable 
AOJ decision that is the basis of this appeal was already 
decided and appealed prior to VCAA enactment.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify. Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.

The Board further notes that the veteran was notified of the 
information necessary to substantiate his claim involving an 
increased evaluation for a left hip disability by means of 
the discussions in the original rating decision, the 
Statement of the Case (SOC), the Supplemental Statement of 
the Case (SSOC), and the Board's remand action.  
Specifically, in those documents, the appellant has been told 
that he needed to submit evidence supporting his assertions 
that his hip disability was underrated.  He was told that he 
needed to provide supporting documentation that his 
disability had increased in severity. 

VA informed the appellant of which evidence he was to provide 
to VA and which evidence VA would attempt to obtain on his 
behalf.  In this regard, the VA sent the appellant notice of 
the VCAA, which spelled out the requirements of the VCAA and 
what the VA would do to assist the veteran.  The VA informed 
the appellant that it would request records and other 
evidence, but that it was the appellant's responsibility to 
ensure that VA received the records.  The veteran 
acknowledged that notification by telling the VA that he had 
received treatment at his local VA Medical Center.  He 
further informed the VA that was the only location of any 
evidence that would support his contentions.

Additionally, VA has a duty to obtain a medical examination 
or opinion when such examination or opinion is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2005).  The record reflects that the veteran 
underwent VA medical examinations in September 2003 and again 
May 2005.  Said examinations were specifically accomplished 
so that the severity of the veteran's left hip/buttock 
disability could be observed and recorded for the record.  At 
those examinations, the veteran had the opportunity to 
complain about the hip disability.  He had the ability to 
adequately detail how the left hip/buttock problems prevented 
him from completing everyday tasks and about the different 
symptoms produced by the disorder.  Given the foregoing, the 
Board finds that the RO has substantially complied with the 
duty to obtain the requisite medical information necessary to 
make a decision on the veteran's claim.

Also, the VA obtained the veteran's available medical 
treatment records.  Moreover, the veteran was given the 
opportunity to present evidence and testimony before an RO 
hearing officer and the Board.  The veteran was given notice 
that the VA would help him obtain evidence and the veteran 
responded that the only place where additional information 
could be found would be at a local VA facility.  The RO 
obtained that evidence and it has been included in the claims 
folder.  The VA informed the veteran that it had obtained the 
evidence he so noted.  It seems clear that the VA has given 
the veteran every opportunity to express his opinion with 
respect to his claim, the VA has obtained all known documents 
that would substantiate the veteran's assertions; and, the 
veteran has undergone medical examinations so that the VA 
would have a complete picture of the veteran's  disability.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, any error in not 
providing a single notice to the appellant covering all 
content requirements is harmless error.  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Here, the veteran is not 
prejudiced by the Board's consideration of his claim as VA 
has already met all notice and duty to assist obligations to 
the veteran under the VCAA.  In essence, the veteran in this 
case has been notified as to the laws and regulations 
governing increased evaluations.  He has, by information 
letters, a rating decision, an SOC, and the SSOC, been 
advised of the evidence considered in connection with his 
appeal and what information VA and the veteran would provide.  
He has been told what the VA would do to assist him with his 
claim and the VA has obtained all documents it has notice 
thereof that would assist in the adjudication of the 
veteran's claim.  Thus, the Board finds that there has been 
no prejudice to the veteran that would warrant further 
notification or development.  As such, the veteran's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2005); 38 C.F.R., Part 4 (2005).  Separate diagnostic codes 
identify the various disabilities.  38 C.F.R. § 4.1 (2005) 
requires that each disability be viewed in relation to its 
history and that there be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. § 4.2 
(2005) requires that medical reports be interpreted in light 
of the whole recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  38 C.F.R. § 4.7 (2005) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. 
§§ 4.1, 4.2 (2005).  With respect to the issue now before the 
Board, the appeal does stem from the veteran's disagreement 
with an evaluation assigned in connection with the original 
grant of service connection, and the potential for the 
assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, are for 
consideration.  Fenderson v. West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

This is a Korean War veteran who was wounded twice while in 
Korea.  The first occurred in September 1950 and the second 
occurred in March 1952.  The first wound suffered affected 
the left hip and buttocks region; the second affected the 
left lower extremity.  It is the wound to the left buttock 
and hip that the veteran has expressed disagreement with the 
disability evaluation.

It is noted that the veteran originally submitted a claim for 
benefits shortly after he was released from active duty in 
1952.  The RO deferred action on rating the left hip 
disability because it did not have copies of the veteran's 
medical records with respect to this disability.  This claim 
remained unresolved until July 2001 when the RO issued a 
ruling on the matter.  At that time, the RO concluded that 
this issue remained in appellate status.  Upon review, 
service connection was granted for the residuals of a 
shrapnel wound to the left hip and buttocks, and a 20 percent 
disability evaluation was assigned.  The rating criteria used 
in the assignment of this rating was that found at 38 C.F.R. 
Part 4, Diagnostic Code 5317.  Because the claim had remained 
opened and unresolved, an effective date of January 10, 1952, 
the day following the veteran's discharge from service, was 
assigned.  

The criteria for determining how to classify a muscle injury 
are set forth in 38 C.F.R. § 4.56 (2005).  The criteria 
consist of the type of injury, the history and complaints, 
and the objective findings.  For VA purposes, the cardinal 
signs and symptoms of muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (2005).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b) (2005).

The Board notes that during the pendency of this claim, the 
general rating criteria for evaluating muscles were amended 
on many occasions.  If the veteran's claim had been decided 
in 1952, the veteran would have been rated pursuant to the VA 
Rating Schedule of 1945.  A review shows that modifications 
to the criteria occurred in 1957, 1964, 1978, and 1997.  When 
a law or regulation changes after a claim has been filed but 
before the administrative appeal process has been concluded, 
VA must apply the regulatory version that is more favorable 
to the veteran.  See VAOPGCPREC 7-2003 (Nov. 19, 2003) 
("[S]tatutes or regulations liberalizing the criteria for 
entitlement to compensation . . . may be applied to pending 
claims because their effect would be limited to matters of 
prospective benefits."); see also Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991), overruled in part by Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, where the 
amended regulations expressly provide an effective date and 
do not allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
2002) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue). 

In this case, the effect of the modifications to the general 
rating criteria was to assure use of current medical 
terminology and unambiguous criteria, and to reflect medical 
advances.  These modifications do not effect a substantative 
change in the criteria, and the Board finds that none of the 
criteria are more favorable.  

A slight disability of muscles involves a simple wound of the 
muscle without debridement or infection.  The resulting scar 
is minimal with no evidence of fascial defect, atrophy, or 
impaired tonus.  There is no impairment of function or 
metallic fragments retained in the muscle tissue.  Finally, 
for a slight disability of muscles, there will be no cardinal 
signs or symptoms of muscle disability.  38 C.F.R. 
§ 4.56(d)(1) (2005).

Moderate disability results from a through and through or 
deep penetrating wound without the explosive effect of high 
velocity missile and no residuals of debridement or prolonged 
infection.  Objective findings include relatively small or 
linear entrance and exit scars with signs of moderate deep 
fascial or muscle substance loss or impaired muscle tonus.  A 
moderate disability will also be classified as such when 
there is a loss of power or lowered threshold of fatigue when 
compared to the noninjured side.  38 C.F.R. § 4.56(d)(2) 
(2005).

A moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, intermuscular cicatrization.  There 
must be evidence of a hospitalization for a prolonged period 
in service for treatment of a wound of severe grade.  The 
record must contain consistent complaints of cardinal 
symptoms of muscle wounds.  Evidence of unemployability 
because of inability to keep up with work requirements, if 
present, must be considered.  The objective findings are 
entrance and, if present, exit scars that are relatively 
large and so situated as to indicate a track of a missile 
through important muscle groups.  There are indications on 
palpation of moderate loss of deep fascia, or moderate loss 
of muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  The 
tests of strength and endurance of the muscle groups involved 
(compared with the sound side) give positive evidence of 
marked or moderately severe loss.  38 C.F.R. § 4.56(d)(3) 
(2005).

Under 38 C.F.R. § 4.56(d)(4) (2005), a severe disability of 
muscles involves a through-and-through or deep penetrating 
wound due to a high-velocity missile, or a large or multiple 
low-velocity missiles, or the explosive effect of a high- 
velocity missile, or shattering bone fracture, with extensive 
debridement or prolonged infection and sloughing of soft 
parts, intermuscular binding and cicatrization.  The history 
and complaints are similar to the criteria set forth for a 
moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  X-ray films 
may show minute multiple scattered foreign bodies indicating 
spread of intermuscular trauma and explosive effect of the 
missile.  Palpation shows moderate or extensive loss of deep 
fascia or of muscle substance.  Soft or flabby muscles are in 
the wounded area.  The muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side or of coordinated movements show 
positive evidence of severe impairment of function.

Additionally, under 38 C.F.R. § 4.55 (2005):

(a)  A muscle injury rating will not be 
combined with a peripheral nerve 
paralysis rating of the same body part, 
unless the injuries affect entirely 
different functions.

(b)  For rating purposes, the skeletal 
muscles of the body are divided into 23 
muscle groups in 5 anatomical regions: 6 
muscle groups for the shoulder girdle and 
arm (diagnostic codes 5301 through 5306); 
3 muscle groups for the forearm and hand 
(diagnostic codes 5307 through 5309); 3 
muscle groups for the foot and leg 
(diagnostic codes 5310 through 5312); 6 
muscle groups for the pelvic girdle and 
thigh (diagnostic codes 5313 through 
5318); and 5 muscle groups for the torso 
and neck (diagnostic codes 5319 through 
5323).

(c)  There will be no rating assigned for 
muscle groups which act upon an ankylosed 
joint, with the following exceptions:  
(1) In the case of an ankylosed knee, if 
muscle group XIII is disabled, it will be 
rated, but at the next lower level than 
that which would otherwise be assigned.  
(2) In the case of an ankylosed shoulder, 
if muscle groups I and II are severely 
disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be 
elevated to the level for unfavorable 
ankylosis, if not already assigned, but 
the muscle groups themselves will not be 
rated.

(d)  The combined evaluation of muscle 
groups acting upon a single unankylosed 
joint must be lower than the evaluation 
for unfavorable ankylosis of that joint, 
except in the case of muscle groups I and 
II acting upon the shoulder.

(e)  For compensable muscle group 
injuries which are in the same anatomical 
region but do not act on the same joint, 
the evaluation for the most severely 
injured muscle group will be increased by 
one level and used as the combined 
evaluation for the affected muscle 
groups.

(f)  For muscle group injuries in 
different anatomical regions which do not 
act upon ankylosed joints, each muscle 
group injury shall be separately rated 
and the ratings combined under the 
provisions of 38 C.F.R. § 4.25.

The area affected by the veteran's shrapnel wound constitute 
Muscle Group XVII.  The function of Muscle Group XVII is the 
following:  extension of the hip (1); abduction of the thigh; 
elevation of opposite side of pelvis (2, 3); tension of 
fascia lata and iliotibial (Maissiat's) band, acting with XIV 
in postural support of body steadying pelvis upon head of 
femur and condyles of femur on tibia (1).  38 C.F.R. § 4.73, 
Diagnostic Code 5317 (2005).  The muscles involved are pelvic 
girdle group 2 which includes the (1) gluteus maximus, (2) 
gluteus medius, and (3) gluteus minimus.  Id.  A slight 
injury to this muscle group warrants a noncompensable rating.  
Id.  A moderate injury to this muscle group is evaluated as 
20 percent disabling, while a moderately severe injury and a 
severe injury are evaluated as 40 percent and 50 percent 
disabling, respectively.  Id. 
When rating muscle injuries in the same anatomical region, VA 
regulations provide that the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55(d) (2005).  For compensable 
muscle group injuries that are in the same anatomical region 
but do not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  38 C.F.R. § 4.55(e) (2005).  For muscle group 
injuries in different anatomical regions which do not act 
upon ankylosed joints, each muscle group injury shall be 
separately rated and the ratings combined under the 
provisions of § 4.25.  38 C.F.R. § 4.55(f) (2005).

Under the Rating Schedule, muscle disabilities are evaluated 
as either slight, moderate, moderately severe, or severe.  38 
C.F.R. § 4.56 (2005).  The cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2005).  Per Plate II, of 38 C.F.R. § 4.71 (2005), 
normal range of motion for flexion of the hip is 0 - 125 
degrees, and normal range of motion for abduction of the hip 
is 0 - 45 degrees.

The veteran's various treatment records from the veteran's 
military service to the present have been obtained and are 
included in the claims folder for review.  As previously 
discussed, the veteran sustained combat wounds to the left 
buttock and hip during the Korean conflict.  Since then he 
has received intermittent treatment.  

More recently, at a September 2003 VA examination, it was 
noted that the veteran did not have a left hip joint 
deformity.  He had tenderness with medium to deep palpation 
of the anterolateral area of the left hip.  He had no muscle 
atrophy, and muscle strength was adequate.  There were no 
signs of tendon damage.  It was noted that he had three 
distinct scar formations, two of which were on his left hip 
and one of which was on his left femur.  It was noted that 
scars were without ulcerations, elevations, or keloid 
formations.  The scars were flesh-colored and were without 
inflammation, adhesions, or disfigurement.  The diagnoses 
included status post gunshot wound to the left hip with 
residual degenerative joint disease, with chronic pain which 
was productive of mild to moderate functional impairment; and 
an asymptomatic scar formation of the left hip muscle. 

The veteran was afforded a VA examination in May 2005, in 
part, to ascertain his left hip/buttock shrapnel wound 
residuals.  It was noted that the bullet entered the upper 
outer quadrant of the buttock and made an exit on the lateral 
surface of the upper thigh without creating any underlying 
bone, muscle, nerve or vascular injuries.  It was noted that 
he was hospitalized for one month and that healing occurred 
without incident aside from residual sensitivity of the scar 
for a short period of time.  As for current complaints, he 
said he had left hip pain with radiation.  On examination, it 
was noted he had moderate tissue loss with two circular 
gunshot wounds scars of the left buttock.  It was noted that 
the scars were not tender to touch; there was no elevation or 
depression of the scars; and the scars were not painful or 
sensitive; and there were no adhesions or tendon damage.  The 
impressions included a gunshot wound to the left hip with a 
comminuted fracture of the left femur with underlying defect 
in the vastus lateralis muscle with degenerative joint 
disease of the left hip and left knee.  It was noted that 
there were no neurological manifestations, and the muscle 
disability was described as moderate.  It was noted that 
there was no loss of power or weakness but there was a lower 
threshold of fatigue and fatigue pain but no impairment of 
coordination and no uncertainty of movement.  

As an initial matter it is noted that there is some 
limitation of motion of the left hip, and such symptoms are 
separately rated under the veteran's service-connected 
degenerative changes of the left hip and need not be 
discussed. 

The current issue before the Board is the extent of the 
veteran's muscle damage of the left hip/left buttock, which 
has been identified as Muscle Group XVII.  Medical evidence 
shows that the symptomatology associated with the veteran's 
left hip and buttock disability is not consistent with a 
moderately severe or severe disability of the muscles but 
consistent with no more than moderate disability.  On VA 
examination in September 2003, the veteran's disability was 
described as mild to moderate and on VA examination in May 
2005 his left hip/buttock muscle disability was described as 
moderate.  Accordingly, the Board finds that the veteran's 
service-connected residuals of shrapnel wounds of the left 
buttock and hip more closely approximate the currently 
assigned 20 percent rating under 38 C.F.R. § 4.73, Diagnostic 
Code 5317 (2005).  

A higher rating under 38 C.F.R. § 4.124a, Diagnostic Codes 
8520 through 8530, 8620 through 8630, 8720 through 8730, 
(diseases of the peripheral nerves) is not warranted.  No 
neurological deficits specifically and positively 
attributable to the service-connected left hip/buttock 
disability have been shown on medical examinations.  In fact, 
on VA examination in May 2005, it was specifically noted that 
he did not have any residual neurological manifestations.

The Board would expand on an item that it noted above, 
specifically whether the impairment manifested by the scars 
on the buttocks and hip may be afforded additional, 
compensable evaluations under the appropriate diagnostic 
code.  All impairment arising from a single disability may be 
awarded separate, compensable evaluations, where that 
impairment is not already contemplated by the assigned 
diagnostic code, and except as otherwise directed in the 
rating schedule.  See Esteban v. Brown, 6 Vet. App. 259 
(1994).

Separate, compensable evaluations may be warranted for 
individual scars that are tender, painful, poorly nourish, 
ulcerated, or that limit the function or movement of the body 
part affected.  See Esteban, supra; 38 C.F.R. § 4.118, 
Diagnostic Codes 7804, 7803, and 7805, respectively, (2001 - 
2003) or for individual deep or superficial scars that 
measure a certain area, superficial scars that are unstable 
or painful, or scars that limit motion of the body part 
affected, 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, and 7805, respectively, (2001 - 2003).

The Board notes that the rating criteria for scars was 
changed, effective August 30, 2002.  See 67 Fed. Reg. 49590- 
49599 (July 31, 2002).  The Board must determine whether 
evaluation of the veteran's disability under the new 
regulations will be unfairly prejudicial to the veteran.  See 
Bernard, supra.  The Board finds that the veteran is not 
prejudiced by application of the revised regulations 
concerning the evaluation of his disability.  This is so 
because the Board may use a combination of the new and old 
regulations to grant the benefit sought.  Moreover, the Board 
notes that while some of the regulations differ greatly, 
requiring more exact measurements of the scar tissue 
involved, others do not vary at all, as described below.

Under the new criteria, Diagnostic Code 7801 directs that 
scars other than on the head, face, or neck that are deep or 
cause limited motion are evaluated as 10 percent disabling 
for areas exceeding 6 square inches, 20 percent disabling for 
areas exceeding 12 square inches, 30 percent disabling for 
areas exceeding 72 square inches, and 40 percent disabling 
for areas exceeding 144 square inches.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a deep scar is one associated with underlying soft 
tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7802 provides that scars other than head, 
face, or neck scars that are superficial and do not cause 
limited motion will be rated as 10 percent disabling for 
areas of 144 square inches or greater.  Notes following the 
rating criteria explain (1) scars in widely separated areas, 
as on two or more extremities or on anterior and posterior 
surfaces of the extremities or trunk, will be rated 
separately and combined in accordance with 38 C.F.R. § 4.25, 
and (2) a superficial scar is one not associated with 
underlying soft tissue damage.  38 C.F.R. Part 4 (2005).

Diagnostic Code 7803 notes that unstable superficial scars 
are evaluated as 10 percent disabling.  Note (1) following 
indicates that an unstable scar is one where, for any reason, 
there is frequent loss of covering of skin over the scar.  
Note (2) indicates that a superficial scar is one not 
associated with underlying soft tissue damage.  38 C.F.R. 
Part 4 (2005).  The next criteria, that of Diagnostic Code 
7804, provides that superficial scars that are painful on 
examination are rated as 10 percent disabling.  Note (1) 
following states that a superficial scar is one not 
associated with underlying soft tissue damage.  Note (2) 
states that in this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe even though 
amputation of the part would not warrant a compensable 
evaluation (See 38 C.F.R. § 4.68 of this part on the 
amputation rule).  Finally, Diagnostic Code 7805 directs that 
other scars shall be rated on the limitation of function of 
the affected part.  38 C.F.R. Part 4 (2005).

Under the old criteria, Diagnostic Code 7803 afforded a 10 
percent evaluation for a scar, regardless of measurement, 
that was superficial, poorly nourished, or characterized by 
repeated ulceration.  Diagnostic Code 7804 awarded 10 percent 
for a superficial scar that was tender and painful upon 
objective observations, regardless of measurement.  
Diagnostic Code 7805 does not differ, directing that other 
scars be evaluated on the limitation of the function of the 
part affected.  38 C.F.R. Part 4 (2002).

In the present case, the various VA examination reports (to 
include in 2003 and 2005) along with the medical treatment 
records are negative for disabling symptomatology of the left 
buttock/hip scars.  The scars have been repeatedly shown to 
be well-healed, nonpainful, not subject to ulcerations, and 
they did not limit the function of the body part affected.  
After reviewing the evidence, the Board finds that the 
criteria have not been met for a 10 percent evaluation under 
Diagnostic Code 7801, 7802, 7803, 7804, and 7805 (2002-2003) 
for the veteran's residual scars.  They are not 
hypersensitive, or tender to the touch.  Moreover, the scars 
are superficial, not deep, and they are not associated with 
underlying soft tissue damage.  Similarly, the scars are not 
adherent, and while there is some underlying tissue loss, 
there is no evidence that this tissue loss has impacted on 
the functioning ability of the hip.  Further, any tissue loss 
is contemplated in the rating assigned for moderate muscle 
damage.  Also, the scar does not approach the area size 
needed for a compensable and separate evaluation.  Hence, for 
the above reasons, the Board finds that the criteria for a 
compensable, and separate, evaluation for scars have not been 
met.

In applying the above diagnostic criteria for the left hip 
and buttock to the findings, the Board finds that the 
disability rating adequately compensates him for his muscle 
damage with related symptomatology. 

Furthermore, in reaching the above determination, the Board 
considered whether the veteran's service-connected disability 
standing alone presents an exceptional or unusual disability 
picture, as to render impractical the application of the 
regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) 
(2004); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).  Significantly, however, no 
evidence has been presented showing factors such as a marked 
interference with employment beyond that interference 
contemplated in the assigned ratings or frequent periods of 
hospitalization, due solely to the veteran's service-
connected left hip/buttock disability, as to render 
impractical the application of the regular schedular 
standards.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2005) 
are not met.


ORDER

Entitlement to an evaluation in excess of 20 percent for the 
residuals of a gunshot wound of the left hip and buttocks, 
Muscle Group XVII, on appeal from an initial grant of service 
connection, is denied.  


____________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


